        Case 1:19-cv-00079 Document 1 Filed on 05/21/19 in TXSD Page 1 of 2



                          THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                               BROWNSVILLE DIVISION

 UNITED STATES OF AMERICA,                          §
                                                    §
             Plaintiff,                             §
                                                    §
 v.                                                 §            CASE NO. 1:19-cv-079
                                                    §
 114.14 ACRES OF LAND, MORE OR LESS,                §
                                                    §
 SITUATE IN CAMERON COUNTY,
                                                    §
 STATE OF TEXAS; AND WANDA                          §
                                                    §
 HOLLON, et al.,
                                                    §
             Defendants.                            §

                              COMPLAINT IN CONDEMNATION

        1.      This is a civil action brought by the United States of America at the request of the

Secretary of the Department of Homeland Security, through the Acquisition Program Manager,

Wall Program Management Office, U.S. Border Patrol Management Office Directorate, U.S.

Border Patrol, U.S. Customs and Border Protection, Department of Homeland Security, for the

taking of property under the power of eminent domain through a Declaration of Taking, and for

the determination and award of just compensation to the owners and parties in interest.

        2.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1358.

        3.      The interest in property taken herein is under and in accordance with the authority

set forth in Schedule “A.”

        4.      The public purpose for which said interest in property is taken is set forth in

Schedule “B.”

        5.      The legal description and map or plat of land in which certain interests are being


                                             Page 1 of 2
                                            ROE Complaint
      Case 1:19-cv-00079 Document 1 Filed on 05/21/19 in TXSD Page 2 of 2



acquired by the filing of this Complaint, pursuant to the Declaration of Taking, are set forth in

Schedules “C” and “D.”

       6.      The interest being acquired in the property is set forth in Schedule “E.”

       7.      The amount of just compensation estimated for the property interest being acquired

is set forth in Schedule “F.”

       8.      The names and addresses of known parties having or claiming an interest in said

acquired property are set forth in Schedule “G.”

       9.      Local and state taxing authorities may have or claim an interest in the property by

reason of taxes and assessments due and eligible.

       WHEREFORE, Plaintiff requests judgment that the interest described in Schedule “E” of

the property described in Schedules “C” and “D” be condemned, and that just compensation for

the taking of said interest be ascertained and awarded, and for such other relief as may be lawful

and proper.


                                                      Respectfully submitted,

                                                      RYAN K. PATRICK
                                                      United States Attorney
                                                      Southern District of Texas

                                                      s/ Baltazar Salazar________________
                                                      BALTAZAR SALAZAR
                                                      Assistant United States Attorney
                                                      Attorney-in-Charge
                                                      S.D. Tex. ID No. 3135288
                                                      Texas Bar No. 24106385
                                                      UNITED STATES ATTORNEY’S OFFICE
                                                      SOUTHERN DISTRICT OF TEXAS
                                                      1701 W. Bus. Highway 83, Suite 600
                                                      McAllen, TX 78501
                                                      Telephone: (956) 992-9434
                                                      Facsimile: (956) 618-8016
                                                      E-mail: Baltazar.Salazar@usdoj.gov

                                            Page 2 of 2
                                           ROE Complaint
Case 1:19-cv-00079 Document 1-1 Filed on 05/21/19 in TXSD Page 1 of 15




  SCHEDULE
     A
    Case 1:19-cv-00079 Document 1-1 Filed on 05/21/19 in TXSD Page 2 of 15



                                         SCHEDULE A

                               AUTHORITY FOR THE TAKING


       The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114, which

authorize the condemnation of land and the filing of a Declaration of Taking; the Act of Congress

approved September 30, 1996, as Public Law 104-208, Division C, Section 102, 110 Stat. 3009-

546, 3009-554, as amended and codified at 8 U.S.C. § 1103(b) & note; and the Act of Congress

approved March 23, 2018, as Public Law 115-141, div. F, tit. II, 132 Stat. 348, which appropriated

the funds which shall be used for the taking.
Case 1:19-cv-00079 Document 1-1 Filed on 05/21/19 in TXSD Page 3 of 15




  SCHEDULE
      B
Case 1:19-cv-00079 Document 1-1 Filed on 05/21/19 in TXSD Page 4 of 15
Case 1:19-cv-00079 Document 1-1 Filed on 05/21/19 in TXSD Page 5 of 15




  SCHEDULE
      C
Case 1:19-cv-00079 Document 1-1 Filed on 05/21/19 in TXSD Page 6 of 15
Case 1:19-cv-00079 Document 1-1 Filed on 05/21/19 in TXSD Page 7 of 15
Case 1:19-cv-00079 Document 1-1 Filed on 05/21/19 in TXSD Page 8 of 15




  SCHEDULE
      D
Case 1:19-cv-00079 Document 1-1 Filed on 05/21/19 in TXSD Page 9 of 15
Case 1:19-cv-00079 Document 1-1 Filed on 05/21/19 in TXSD Page 10 of 15




  SCHEDULE
      E
Case 1:19-cv-00079 Document 1-1 Filed on 05/21/19 in TXSD Page 11 of 15
Case 1:19-cv-00079 Document 1-1 Filed on 05/21/19 in TXSD Page 12 of 15




  SCHEDULE
      F
Case 1:19-cv-00079 Document 1-1 Filed on 05/21/19 in TXSD Page 13 of 15
Case 1:19-cv-00079 Document 1-1 Filed on 05/21/19 in TXSD Page 14 of 15




  SCHEDULE
     G
Case 1:19-cv-00079 Document 1-1 Filed on 05/21/19 in TXSD Page 15 of 15
Case 1:19-cv-00079 Document 1-2 Filed on 05/21/19 in TXSD Page 1 of 1
